IN THE SUPREME COURT OF TI-[E STATE OF DELAWARE

CHAD IVAN DANIELS, §
§
Plaintiff Below- § No. 233, 2017
Appellant, §
§
v. § Court BeloW_Superior Court

§ of the State of Delaware
DOVER DOWNS GAMING & §

ENTERTAINMENT, § C.A. No. Kl 7C-02-013
§
Defendant Below- §
Appellee. §
0 R D E R

This 21st day of August 20 l 7, it appears to the Court that the appellant’s
motion to proceed informal pauperis in this appeal Was denied by Order dated
July 13, 2017. The appellant Was instructed to pay the required fees by July
28, 2017 or else his appeal Would be dismissed The appellant has failed to
pay the required fees. Dismissal, therefore, is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED that the Within appeal is
DISMISSED.

BY THE COURT:

/s/ Gary F. T raynor
Justice